Citation Nr: 1608671	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  13-08 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Mary Long, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's Spouse


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The appellant is a Veteran who had active service in the U.S. Navy from October 1987 to January 1995.  He had service in Southwest Asia.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision of the Muskogee, Oklahoma, Regional Office (RO) which denied service connection for a sleep disturbance to include sleep apnea.  In November 2013, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  In April 2014, the Board remanded the issue of entitlement to service connection for sleep apnea to the RO for additional action.


FINDINGS OF FACT

1.  Sleep apnea was first shown in June 2012 and was not incurred during active service.

2.  Sleep apnea has been aggravated by the Veteran's allergic rhinitis.

3.  The Veteran's sleep apnea was not caused by his allergic rhinitis.


CONCLUSION OF LAW

The criteria for secondary service connection for sleep apnea have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that service connection for sleep apnea is warranted because he first began snoring in service and has continued to do so since that time.  He asserts that the snoring was an early symptom of his now-diagnosed sleep apnea.

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has either caused or aggravated (increased in severity beyond its natural progression) a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection is currently in effect for allergic rhinitis, sinus headaches associated with allergic rhinitis, posttraumatic stress disorder (PTSD), right shoulder degenerative joint disease (DJD), lumbar spine DJD, tinnitus, and right and left lower extremity radiculopathy associated with lumbar spine DJD.

The Veteran's service treatment records do not mention a sleep disorder or symptoms of sleep apnea.

The report of a January 2012 VA examination states that the Veteran reported not feeling refreshed after sleeping, that he had been told he snores loudly, and that he is sleepy during the day.  The examiner opined that his symptoms were consistent with sleep apnea, although he noted that the Veteran had not been evaluated for sleep apnea.

A June 2012 private treatment record provides that the Veteran was evaluated for a sleep disorder and he was diagnosed with obstructive sleep apnea.

The report of a December 2013 private examination states that the Veteran's rhinitis and asthma significantly contributed to and aggravated his sleep apnea.  In its April 2014 Remand, the Board found that, because "the evidence does not show that the Veteran has asthma, the private examiner's opinion [could not] form the basis for granting the Veteran service connection for sleep apnea."

The report of a July 2014 VA examination states that it is less likely than not that the Veteran's sleep apnea was incurred in or caused by service.  The examiner went on to opine that the Veteran's sleep apnea was, however, at least as likely as not aggravated by his service-connected allergic rhinitis.  The examiner noted, "Studies have shown that upper airway resistance, such as that caused by rhinitis, can increase the risk for sleep disordered breathing events, and that nasal congestion, such as that caused by allergic rhinitis is a risk factor for apnea and snoring."

Here, the weight of the evidence is against a finding that sleep apnea was incurred in service.  While the Veteran is certainly able to describe being told that he snored in service, his service treatment records do not show symptoms of sleep apnea, and he is not able to link symptoms of snoring to the subsequent onset of sleep apnea.  In addition, while the Veteran is service-connected for several disabilities, the evidence does not show that they cause sleep apnea.  Because a preponderance of the evidence supports the claim that sleep apnea is aggravated by his service-connected allergic rhinitis, however, service connection, on a secondary basis is warranted, and the claim must be granted.


ORDER

Service connection for sleep apnea, as secondary to service-connected allergic rhinitis, is granted.


____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


